Citation Nr: 0112161	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-16 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

What evaluation is warranted for otitis media of the left 
ear, currently evaluated as noncompensable.  

ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from June 1994 to June 
1998.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The record shows that the veteran subsequently 
moved from Virginia to Ohio, and the case was transferred to 
the Board by the RO in Cleveland, Ohio.  



FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate her claim.  

2.  The veteran has Level I hearing in her left ear; hearing 
in the right ear is normal.  

3.  The veteran's service-connected left ear otitis media is 
manifested by episodes of suppuration and drainage throughout 
the course of the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for the initial assignment of a compensable 
evaluation for left ear hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§  4.85, 4.86, 4.87, 
Diagnostic Codes 6100, 6200, 6201 (1999) and (2000).  

2.  The criteria for the initial assignment of a 10 percent 
rating for left ear otitis media have been met. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.87a, Code 6200 (2000), § 
4.87, Codes 6200, 6210 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran was granted service connection for otitis media 
of the left ear in December 1999.  A noncompensable 
evaluation was assigned, effective from June 9, 1999.  This 
was based on the veteran's service medical records and VA 
examination reports dated in August and September 1999.  

On VA audiometric examination in August 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
00
10
10
LEFT
30
30
10
20
25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The diagnosis was, hearing within normal limits per 
regulatory definition of normal hearing.  

On VA ear examination in September 1999, the left ear auricle 
was reported to be normal; the external canal was also noted 
to be normal.  It was stated that the tympanic membrane on 
the left was abnormal since it was retracted and slightly 
thickened with tympanosclerosis and it rested against the 
promontory and on the oval window.  It was noted that the 
tympanic space was markedly reduced because of the retraction 
of the tympanic membrane onto the promontory and oval window.  
It was stated that at that time, there was no active disease 
or active infections. The diagnoses were: recurrent otitis 
media, treated; incus erosion secondary to chronic otitis 
media; status post tympanoplasty with type 5 reconstruction; 
and altered taste due to chorda tympani disruption or 
neurapraxia of the quarter tympani.  

In June 2000, the RO received medical documents from the 
veteran showing treatment for various complaints, including 
otitis media from July 1998 to January 1999 at a facility in 
Germany.  Treatment included having tubes placed in the left 
ear for drainage.  Hearing was reported to have been normal 
in November 1999.  

Private records show that the veteran was treated in June 
2000 at the Dublin Urgent Care Center.  She complained of an 
earache and a discharge from the ear.  Examination of the 
ears showed that the left tympanic membrane was erythematous.  
Exudate was noted in the left ear canal.  The diagnoses 
included otitis media, suppurative, left ear without rupture 
of eardrum; and otitis externa, left ear.  Ear drops and an 
antibiotic were prescribed.  

II. Analysis

The veteran contends that a compensable rating is warranted 
for her service-connected left ear otitis media.  The Board 
is satisfied that all relevant evidence has been properly 
developed to the extent possible and that no further 
assistance is required to comply with the duty to assist as 
mandated by Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. § 5107).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 
The Board also notes that in a recent case, Fenderson v. 
West, 12 Vet. App. 119 (1999), the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the issue of "staged" 
ratings and distinguished between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection -- which describes the present case -- and a claim 
for an increased rating of a service connected disability. 
Accordingly, the issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

The Board notes that the veteran's claim was received by the 
RO on June 9, 1999.  Thus, during the pendency of this 
appeal, VA issued new regulations for evaluating diseases of 
the ears and other sense organs, effective June 10, 1999. 62 
Fed. Reg. 25,202-25,210 (May 11, 1999). The Court has held 
that, where laws or regulations change after a claim has been 
filed or reopened and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to provide 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

A.  Prior Criteria

Diagnostic Code 6200 (chronic suppurative otitis media) has 
been assigned to the veteran's left ear disability.  Under 
the old criteria, a 10 percent disability rating under this 
code requires continuance of the suppurative process, to be 
combined with ratings for loss of hearing. 38 C.F.R. § 4.87a, 
Diagnostic Code 6200 (1999).

Diagnostic Code 6201 for chronic catarrhal otitis media 
provides that the disability will be rated based on hearing 
loss. 38 C.F.R. § 4.87a, Diagnostic Code 6201 (1999).

Under the criteria of Diagnostic Code 6210, diseases of the 
auditory canal with swelling, dry and scaly or serous 
discharge, or itching that requires frequent and prolonged 
treatment warrants a 10 percent rating. 38 C.F.R. § 4.87a, 
Diagnostic Code 6210 (1999).

B.  Current Criteria

Under the revised rating criteria, chronic suppurative otitis 
media, mastoiditis, or cholesteatoma (or any combination) 
warrants a 10 percent rating during suppuration or with aural 
polyps.  Hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull are evaluated separately. 38 C.F.R. § 4.87, 
Diagnostic Code 6200 (2000).

The revised criteria for Diagnostic Code 6201 provide that 
chronic nonsuppurative otitis media with effusion (serous 
otitis media) will be rated based on impairment of hearing.  
38 C.F.R. § 4.87, Diagnostic Code 6201 (2000).

Under the revised provisions of Diagnostic Code 6210, chronic 
otitis externa with swelling, dry and scaly or serous 
discharge, and itching that requires requiring frequent and 
prolonged treatment warrants a 10 percent disability rating. 
38 C.F.R. § 4.87, Diagnostic Code 6210 (2000).

The severity of hearing loss disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
at 38 C.F.R. § 4.87 of VA's Schedule. Under these criteria, 
the degree of disability for bilateral service-connected 
hearing loss disability is determined by application of a 
rating schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1999 and 2000).  The evaluations 
derived from the Schedule are intended to make proper 
allowance for improvement by hearing aids. 38 C.F.R. § 4.86 
(2000). However, if a claimant has service-connected hearing 
loss in one ear and nonservice-connected hearing loss in the 
other ear, the hearing in the ear having nonservice-connected 
loss should be considered normal for purposes of computing 
the service-connected disability rating, unless the claimant 
is totally deaf in both ears. VAOPGCPREC 32-97 (August 29, 
1997).  See also Boyer v. West, 11 Vet. App. 477 (1998).  The 
numerical standards by which auditory acuity and speech 
recognition are measured were not altered by the regulatory 
changes.  

As to hearing loss, in this case, service connection is in 
effect for the left ear only and there is no competent 
evidence showing the veteran to be deaf in either ear. 
Therefore, any defective hearing in the right ear may not be 
used in rating hearing loss in the left ear.  See 38 C.F.R. § 
3.383 (2000).  However because the Schedule uses numeric 
designations from I to XI for both ears in determining an 
evaluation, the Schedule assumes that there is defective 
hearing in both ears. As such, to comply with the provisions 
of 38 C.F.R. § 4.14 and the criteria for rating defective 
hearing set forth in the Schedule, auditory acuity in the 
right ear must be presumed to be Level I. The VA examination 
in August 1999 showed left ear speech discrimination 
percentage of 96 and an average pure tone threshold loss of 
21 decibels in the left ear.  This translates into Level I 
hearing under the Schedule, prior to and after June 10, 1999.  
When combined with the Level I assigned to the veteran's 
right ear, the veteran's left ear hearing loss warrants no 
more than a noncompensable evaluation.  

The Board notes that the veteran's medical records from 
recent years show the veteran has been seen for ear 
infections and has been noted to have otitis media. She has 
been documented to have a discharge related to the left ear, 
redness and suppuration.  The most recent VA examination in 
1999 diagnosed recurrent chronic otitis media, treated, even 
though there was no active disease or infection at that time.  
Further the reported examination findings appear to show 
evidence of recent ear infection since the examiner 
attributed incus erosion to chronic otitis media.  Private 
medical records dated before and after the examination 
demonstrate treatment for manifestations of infection 
including pain, discharge, redness and exudate, as well as 
ordering prescription medication for infection of the ear.  

While the veteran may not have otitis media which is 
suppurative on a continuous basis, she does have episodes of 
suppuration, and treatment of infection which more nearly 
approximate the criteria for a 10 percent rating.   With due 
consideration of the benefit-of-the-doubt rule, the Board 
finds that an increased rating to 10 percent is warranted for 
left ear otitis media.

There is no finding of tinnitus, compensable hearing loss, 
labyrinthitis, dizziness and occasional staggering, facial 
nerve paralysis, tympanic perforation, or bone loss of the 
skull.  Thus, a separate evaluation for such complaints is 
not warranted.  38 C.F.R. § 4.87, Diagnostic Codes 6200, 
6201, 6202, 6204, 6211 (1999 and 2000).  The Board notes that 
the veteran's disability is characterized as otitis media, 
incus erosion, status post tympanoplasty with altered taste 
due to chorda tympani 


disruption or neurapraxia of the quarter tympani.  It is 
noted that the veteran has not been shown to have loss of 
taste, and therefore a 10 percent evaluation is not shown 
under Diagnostic Code 6276  (complete loss of sense of taste 
warrants a 10 percent evaluation, if there is an anatomical 
or pathological basis for the condition. 38 C.F.R. § 4.87a, 
Diagnostic Code 6276), or any other manifestations that would 
support an increased or a separate evaluation for her ear 
disability.   

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2000), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2000).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects her to 
frequent periods of hospitalization or that it interferes 
with her employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance, and a rating beyond 
10 percent on an extraschedular basis is not warranted. 



ORDER

An increased rating of 10 percent for left ear otitis media 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

